        CASE 0:20-cr-00190-ADM-TNL Doc. 60 Filed 03/22/21 Page 1 of 17




                            UNITED STATE DISTRICT COURT
                               DISTRICT OF MINNESOTA


 United States of America,                      Case No. 20-cr-190 (2) (ADM/TNL)

               Plaintiff,

 v.                                                          ORDER

 Daijon Lewis Miles,

               Defendant.


 Justin A. Wesley, Assistant United States Attorney, United States Attorney’s Office,
 300 South Fourth Street, Suite 600, Minneapolis, MN 55415 (for the Government); and

 James M. Ventura, 1000 Twelve Oaks Center Drive, Suite 100, Wayzata, MN 55391
 (for Defendant).


       This matter is before the Court, United States Magistrate Judge Tony N. Leung, on

the following pretrial motions:

       1. Government’s Motion for Discovery Pursuant to Federal Rules of Criminal
          Procedure 16(b), 12.1, 12.2, 12.3, and 26.2 (ECF No. 19);

       2. Defendant’s Motion for Disclosure of Grand Jury Testimony of Witnesses
          (ECF No. 32);

       3. Defendant’s Motion for Discovery and Inspection (ECF No. 33);

       4. Defendant’s Motion for Hearing on Admissibility of Statements of Alleged
          Co-Conspirators (ECF No. 34);

       5. Defendant’s Motion for Immediate Disclosure of Favorable Evidence (ECF
          No. 35);

       6. Defendant’s Motion for Rough Notes, Logs and Evidence (ECF No. 36);



                                           1
        CASE 0:20-cr-00190-ADM-TNL Doc. 60 Filed 03/22/21 Page 2 of 17




       7. Defendant’s Motion to Disclose Post Conspiracy Statements of Co-Defendant
          (ECF No. 39);

       8. Defendant’s Motion for Attorney Conducted Voir Dire (ECF No. 44);

       9. Defendant’s Pre-Trial Motion for Disclosure of 404 Evidence (ECF No. 45)

       A hearing was held on February 2, 2021. (ECF No. 54.) Assistant United States

Attorney Justin A. Wesley appeared on behalf of the United States of America (the

“Government”). Attorney James M. Ventura appeared on behalf of Defendant Daijon

Lewis Miles. Based upon the record, memoranda, oral arguments of counsel, and the

agreement of the parties as noted at the hearing and in their respective briefs, IT IS

HEREBY ORDERED as follows:

       1.     The Government’s Motion for Discovery Pursuant to Federal Rules of

Criminal Procedure 16(b), 12.1, 12.2, 12.3, and 26.2 (ECF No. 19), is GRANTED IN

PART AND DENIED IN PART.

       This motion seeks discovery available under Federal Rules of Criminal Procedure

12.1, 12.2, 12.3, 16(b), and 26.2, as well as the establishment of deadlines for the disclosure

of expert witnesses. Defendant echoed Co-Defendant Derrick Lee Spillman’s objection to

the Government’s motion regarded timing of expert witness disclosures.

       The Government proposed making initial expert disclosures 14 days before trial and

rebuttal expert disclosures 10 days before trial. (ECF No. 19 at 2.) After Defendant’s

objection to that schedule, however, the parties came to an agreement during the hearing.

Consistent with that agreement, no later than 30 days prior to trial, the parties shall make

their principal expert disclosures and, no later than 14 days prior to trial, the parties shall


                                              2
            CASE 0:20-cr-00190-ADM-TNL Doc. 60 Filed 03/22/21 Page 3 of 17




make any rebuttal expert disclosures. See Fed. R. Crim. P. 16(a)(1)(G), (b)(1)(C). Thus,

the Government’s motion is denied with respect to its proposed expert witness disclosure

schedule, and the parties shall make those disclosures in accordance with the agreement

they made on the record. The motion is granted in all other respects.

           2.       Defendant’s Motion for Disclosure of Grand Jury Testimony of Witnesses

(ECF No. 32) is GRANTED IN PART and DENIED IN PART.

           Defendant seeks the “testimony of any witness who will testify at the suppression

hearing or trial.” 1 (ECF No. 32 at 1; see also ECF No. 33 ¶¶ 13-14 (requesting the

identification of individuals testifying before the grand jury as well as the minutes and

transcripts of any grand jury proceedings.).) The Government responds that it will disclose

the grand jury testimony of “any witness it intends to call at . . . trial three days in advance

of the scheduled testimony consistent with” its response to Defendant’s request for early

Jencks Act materials. (Gov’t’s Consol. Resp. at 13, ECF No. 48.) The Government

otherwise objects to Defendant’s request as he “has not shown any other particularized

need for the minutes and transcript of the grand jury in this case.” (Id.)

           “It has long been recognized that the proper functioning of our grand jury system

depends upon the secrecy of grand jury proceedings. This principle is reflected in Rule

6(e) which establishes a general rule of confidentiality for all matters occurring before the

grand jury.” United States v. McDougal, 559 F.3d 837, 840 (8th Cir. 2009) (quotation and

citation omitted). “Exceptions to the rule of nondisclosure will be made only where there



1
    Neither party called witnesses at the motion hearing. (See ECF No. 54.)

                                                           3
          CASE 0:20-cr-00190-ADM-TNL Doc. 60 Filed 03/22/21 Page 4 of 17




is a ‘particularized need.’” United States v. Haire, 103 F.3d 697, 699 (8th Cir. 1996);

accord United States v. Broyles, 37 F.3d 1314, 1318 (8th Cir. 1994) (“It is well-established

that a showing of ‘particularized need’ is necessary before the court will accede to such a

release.”). Defendant has not made any showing of particularized need. Therefore,

Defendant’s motion is denied except to the extent the Government is required to disclose

such materials under the Jencks Act; Federal Rules of Criminal Procedure 12(h) and 26.2;

and Brady, Giglio, and their progeny. See United States v. Daniels, 232 F. App’x 611, 612

(8th Cir. 2007) (per curiam) (no abuse of discretion in denying motion for grand jury

transcripts given defendant’s “failure to make any showing in support of his request for

them”); Broyles, 37 F.3d at 1318.

         3.       Defendant’s Motion for Discovery and Inspection (ECF No. 33) is

GRANTED IN PART and DENIED IN PART.

         Defendant seeks materials subject to disclosure under Rule 16 of the Federal Rules

of Criminal Procedure, as well as information and statements regarding witnesses

(including witnesses the Government does not intend to call at trial), intended witnesses,

co-defendants, co-conspirators, and other persons interviewed. 2                            As to statements,

Defendant specifically requests “[c]opies of all statements made by witnesses in this case,

whether or not [the Government] intends to call the witness, which are in the possession,

custody, or control of [the Government] no later than fifteen working days before trial.”

(ECF No. 33 ¶ 11; see also id. ¶ 16 (requesting statements made by confidential informants


2
  The motion also requests the “name, address, qualifications, subject of testimony” and report of any expert witness
the Government will call at trial. (ECF No. 33 ¶ 6.) The Court addressed expert witness disclosures in connection
with the Government’s motion for discovery. See supra ¶ 1.

                                                          4
          CASE 0:20-cr-00190-ADM-TNL Doc. 60 Filed 03/22/21 Page 5 of 17




to law enforcement “whether intended to be called at trial or not.”).) Defendant further

requests that, in the event the Government subsequently discovers additional materials

previously requested or ordered to be produced, that his counsel be notified. 3 (Id. at p. 5.)

Defendant also requests that any ordered discovery be produced within “three working

days.” (Id.)

        The Government states that it has made its Rule 16 disclosures and “will continue

to supplement its disclosures as any additional materials come into its possession.”

(Gov’t’s Consol. Resp. at 10.) The Government further asserts that it does not believe there

is “any evidence or materials, or category of evidence or materials, to which [Defendant]

is entitled that has not already been produced.” (Id. at 10-11.)

        Defendant’s motion is granted to the extent that responsive information subject to

disclosure under Rule 16(a)(1)(A) though (F) remains in the Government’s control and has

not yet been produced. Defendant’s motion is further granted in part to the extent his

discovery requests seek discovery and disclosures ordered produced elsewhere in this

Order or that the Government is otherwise obligated to disclose by law. See, e.g., supra ¶

2; infra ¶ 5. Defendant’s discovery requests are denied in all other respects. See United

States v. Johnson, 228 F.3d 920, 924 (8th Cir. 2000) (“Criminal defendants do not have a

general constitutional right to discovery”); see also, e.g., supra ¶ 2; infra ¶¶ 5-6, 9. Except

as otherwise set forth in this Order, the Government shall produce the discovery ordered

herein as soon as practicable.


3
  Defendant acknowledges that the Government “has provided significant discovery in this case” and that he makes
this motion “in regards to continued discovery.” (Id.)

                                                       5
          CASE 0:20-cr-00190-ADM-TNL Doc. 60 Filed 03/22/21 Page 6 of 17




        And, while the Court has no reason to doubt that the Government will honor its

continuing disclosure obligations under Rule 16(c), any responsive information or material

subject to disclosure under Rule 16(a)(1)(A) through (F) that subsequently comes into the

Government’s possession, knowledge, or control shall be produced in a timely fashion.

        In this motion, Defendant also requests the Court to order the Government to

produce “copies of all ‘Jencks Act’ statements to counsel for Defendant no later than

twenty days before trial.” 4 (ECF No. 33 ¶ 22; see also id. ¶ 11 (requesting disclosure of

statements by witnesses no later than 15 working days before trial).) During the hearing,

Defendant specified he is requesting early disclosure of Jencks Act materials 14 days

before trial. The Government responded that it will voluntarily provide Defendant with

Jencks Act materials three days before trial. (See also Gov’t’s Consol. Resp. at 10.) The

Government objects to any Court-ordered early disclosure. (Id.)

        By its terms,

                 [t]he Jencks Act does not compel the government to produce a
                 statement or report of a government witness until after the
                 witness has testified on direct examination, after which the
                 defendant may move for the production of any statements in
                 the government’s possession made by that witness relating to
                 the subject matter of his testimony.

United States v. Green, 151 F.3d 1111, 1115 (8th Cir. 1998); see 18 U.S.C. § 3500(b).

“Although in many cases the government freely discloses Jencks Act material to the

defense in advance of trial, the government may not be required to do so.” Green, 151



4
 Defendant does not make a separate motion for early disclosure of Jencks Act materials. He does, however, move
for disclosure of certain statements that could fall under the purview of the Jencks Act. (See ECF Nos. 34, 39.) The
Court discusses those motions later in this Order. See infra ¶¶ 4, 7.

                                                         6
        CASE 0:20-cr-00190-ADM-TNL Doc. 60 Filed 03/22/21 Page 7 of 17




F.3d at 1115 (quotation omitted); accord United States v. Wilson, 102 F.3d 968, 971-72

(8th Cir. 1996). Thus, Defendant’s motion is denied to the extent it requests early

disclosure of Jencks Act materials. While the Court is not ordering the Government to

disclose Jencks Act materials early, the Court encourages the parties to disclose such

materials no less than three business days before trial as proposed by the Government.

       4.     Defendant’s Motion for Hearing on Admissibility of Statements of Alleged

Co-Conspirators (ECF No. 34) is DENIED to the extent Defendant seeks early disclosure

of statements under the Jencks Act and/or Federal Rule of Criminal Procedure 16 and

DENIED WITHOUT PREJUDICE as premature to the extent Defendant seeks a hearing

on the admissibility of statements of alleged co-conspirators.

       Defendant seeks disclosure of the statements of alleged co-conspirators and a

pretrial hearing “to determine the admissibility of the hearsay statements of the alleged co-

conspirators.” (ECF No. 34 at 1.) Defendant does not provide a legal basis for why the

Government should disclose this information. (Id.) The Government interprets this motion

as a request for early disclosure of Jencks Act materials. (Gov’t’s Consol. Resp. at 9-10.)

       As discussed above, see supra ¶ 3, Defendant is not entitled to early disclosure of

Jencks Act materials. Thus, Defendant’s motion is denied to the extent it requests early

disclosure of Jencks Act materials. The Court reiterates that while it is not ordering early

disclosure of Jencks Act materials, it encourages the parties to disclose such materials no

less than three business days before trial. See id.

       These statements are also not discoverable under Rule 16. Rule 16 “does not cover

testimony by a government witness as to an oral statement by a conspirator in the course

                                              7
        CASE 0:20-cr-00190-ADM-TNL Doc. 60 Filed 03/22/21 Page 8 of 17




of the conspiracy.    It covers oral statements made by a defendant ‘in response to

interrogation by any person then known to the defendant to be a government agent.’”

United States v. Hoelscher, 914 F.2d 1527, 1535 (8th Cir. 1990) (quoting United States v.

Vitale, 728 F.2d 1090, 1093-94 (8th Cir. 1984)). Rule 16 “stresses that only ‘statements

made by the defendant’ are discoverable.” United States v. Manthei, 979 F.2d 124, 126

(8th Cir. 1992). Therefore, the Court denies Defendant’s motion and discovery requests

insofar as they seek pretrial disclosure of statements or confessions of any co-defendant

pursuant to Rule 16. See also infra ¶ 5 (discussing Defendant’s requests for disclosure

pursuant to Brady, Giglio, and their progeny).

       As to Defendant’s request for a pretrial hearing, the Court agrees with the

Government’s position that this motion is premature. (Gov’t’s Consol. Resp. at 10.) As

another Court has aptly summarized on this issue:

              The trial court is the appropriate forum to establish appropriate
              measures, if any, to protect Defendants’ constitutional rights
              such as by potentially redacting or limiting the scope of
              testimony about an individual defendant’s statements to ensure
              that another defendant’s rights are not violated or by evaluating
              the foundation and admissibility of any hearsay statements. It
              is also within the province of the trial court to determine
              whether a pretrial evidentiary hearing is appropriate.

United States v. Lewis, No. 04-cr-403 (JNE/SRN), 2006 WL 8439442, at *4 (D. Minn.

Mar. 24, 2006). The Court agrees with this reasoning and finds that these determinations

should be made by the district court judge. Thus, Defendant’s request for a pretrial hearing

to determine the admissibility of the hearsay statements of alleged co-conspirators is denied

without prejudice, to be renewed before the district court judge.


                                             8
        CASE 0:20-cr-00190-ADM-TNL Doc. 60 Filed 03/22/21 Page 9 of 17




       5.     Defendant’s Motion for Immediate Disclosure of Favorable Evidence (ECF

No. 35) is GRANTED IN PART and DENIED IN PART.

       Defendant seeks immediate disclosure of evidence favorable to him under Brady v.

Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150 (1972), and their

progeny. In his motion for discovery, see supra ¶ 3, Defendant also requests exculpatory

information relating to witnesses’ biases. (ECF No. 33 ¶ 15.) The Government responds

that it will continue to comply with its discovery obligations under Brady, Giglio, and their

progeny, and will “promptly” turn over any additional evidence favorable to Defendant,

including exculpatory and impeachment evidence, that comes to its attention “sufficiently

before trial to enable [Defendant] to make effective use of it.” (Gov’t’s Consol. Resp. at

11.)

       “The Due Process Clause of the Fifth Amendment requires the government to

disclose to the accused favorable evidence that is material to guilt or punishment.” United

States v. Dones-Vargas, 936 F.3d 720, 722 (8th Cir. 2019) (citing Brady, 373 U.S. at 87);

see United States v. Whitehill, 532 F.3d 746, 753 (8th Cir. 2008) (“Brady applies to

exculpatory and impeachment evidence, whether or not the accused has specifically

requested the information.”) (citations omitted). “The [Supreme] Court has extended

Brady protection to witness-credibility evidence when the reliability of the witness ‘may

well be determinative of guilt or innocence.’” United States v. Sigillito, 759 F.3d 913, 930

(8th Cir. 2014) (quoting Giglio, 405 U.S. at 154); see also Whitehill, 532 F.3d at 753

(“Brady applies to exculpatory and impeachment evidence, whether or not the accused has

specifically requested the information.” (citations omitted)). “One reason for this extension

                                             9
       CASE 0:20-cr-00190-ADM-TNL Doc. 60 Filed 03/22/21 Page 10 of 17




to witness-credibility evidence is because exposure of a witness’s motivation in testifying

is a proper and important function of the constitutionally protected right of cross-

examination.” Sigillito, 759 F.3d at 930 (quotation omitted). The Eighth Circuit Court of

Appeals “ha[s] determined that witness motivations, like the payment of money as an

incentive to change testimony, fall within the Brady disclosure requirement.” Id. (citing

United States v. Librach, 520 F.2d 550, 554 (8th Cir. 1975)). “Furthermore, the prosecutor

must disclose the possibility of a reward that gives the witness a personal stake in the

defendant’s conviction.” Id. (citing United States v. Bagley, 473 U.S. 667, 683 (1985)).

       Nevertheless, “[a] federal criminal defendant generally has no right to know about

government witnesses prior to trial.” United States v. Polk, 715 F.3d 238, 249 (8th Cir.

2013) (quotation omitted); see United States v. Hamilton, 452 F.2d 472, 479 (8th Cir. 1971)

(“The request for statements of witnesses not to be called at trial is merely another way of

determining whether the co-conspirators named in the indictment would be witnesses at

trial, . . . [and] the identity of witnesses is information the government is not normally

required to supply to the criminal defendant.” (quotation omitted)); United States v.

Wisman, No. 4:06CR0036 DJS/TCM, 2006 WL 587601, at *2 (E.D. Mo. Mar. 9, 2006)

(“The statements of a non-witness are not discoverable.”).

       Defendant’s motion is granted in part to the extent that the Government shall comply

fully with its obligations under Brady, Giglio, and their progeny and disclose all

exculpatory and impeachment evidence as well as Jencks Act and Federal Rule of Criminal

Procedure 26.2 materials.       If the Government subsequently discovers additional

exculpatory or impeachment evidence, it shall disclose such evidence as soon as practicable

                                            10
         CASE 0:20-cr-00190-ADM-TNL Doc. 60 Filed 03/22/21 Page 11 of 17




after such discovery. While the Court is not ordering the Government to disclose Jencks

Act materials early, see 18 U.S.C. § 3500(b); Green, 151 F.3d at 1115, the Court

encourages the parties to disclose such materials no later than three business days before

trial. See also, e.g., supra ¶ 3. To the extent Defendant seeks discovery and disclosures

outside the Government’s obligations under these authorities or seeks materials that have

already been produced, such request is denied. See Johnson, 228 F.3d at 924. Further, to

the extent Defendant seeks the statements of non-testifying witnesses not otherwise

encompassed within the Government’s disclosure obligations, these requests are likewise

denied. See Hamilton, 452 F.2d at 479; Wisman, 2006 WL 587601, at *2.

         6.    Defendant’s Motion for Rough Notes, Logs and Evidence (ECF No. 36) is

GRANTED IN PART and DENIED WITHOUT PREJUDICE IN PART.

         Defendant requests an order directing the Government to obtain and preserve all

rough notes prepared by law enforcement authorities, including “their civilian agents.”

(ECF No. 36 at 1.) During the hearing, Defendant also requested to adopt Co-Defendant

Spillman’s argument for reserving the issue of the disclosure of these rough notes. The

Government responded that it does not object to the retention of these rough notes and has

directed their retention. (See also Gov’t’s Consol. Resp. at 13 (stating that District practice

is not to object to pretrial motions seeking the retention of rough notes and that the

Government “does not object to this motion to the extent that any such rough notes still

exist.”).) The Government did object during the hearing to any disclosure of these rough

notes.



                                              11
          CASE 0:20-cr-00190-ADM-TNL Doc. 60 Filed 03/22/21 Page 12 of 17




       Defendant’s request for the retention and preservation of all rough notes is granted.

To the extent it has not already done so, the Government shall direct its agents to preserve

any rough notes pertaining to this matter. Defendant’s request for the production of rough

notes is denied without prejudice.

       7.      Defendant’s Motion to Disclose Post Conspiracy Statements of Co-

Defendant (ECF No. 39) is DENIED to the extent Defendant seeks disclosure under

Federal Rule of Criminal Procedure 16 and DENIED WITHOUT PREJUDICE as

premature to the extent Defendant seeks relief under Bruton v. United States, 391 U.S. 123

(1968).

       Pursuant to Rule 16 and Bruton, Defendant seeks an order compelling the

Government to disclose its “intent to use or refer to, and/or introduce into evidence at trial

the statements or confessions of any Defendant or unindicted co-conspirator,” as well as

granting leave to file additional motions for severance, suppression of evidence, and/or in

limine based on those disclosures.       (ECF No. 39 at 1.)        Defendant also requests

identification and statements of any co-conspirator or co-participant in his motion for

discovery. (ECF No. 33 ¶ 8.) The Government interpreted this motion as a request for

early disclosure of Jencks Act materials. (See Gov’t’s Consol. Resp. at 9-10.) The

Government further stated that it will continue to comply with its discovery obligations

and will voluntarily disclose all Jencks Act materials no later than three business days prior

to trial. (Id.) Defendant did not provide any additional argument on this motion during the

hearing.



                                             12
       CASE 0:20-cr-00190-ADM-TNL Doc. 60 Filed 03/22/21 Page 13 of 17




       As an initial matter, this Court has already denied Defendant’s requests for early

disclosures of Jencks Act materials. See supra ¶¶ 3-4. As Defendant requests this relief

pursuant to Rule 16 and Bruton, however, the Court makes its decision pursuant to the

authorities on which Defendant relies.

       As discussed above, see supra ¶ 4, Rule 16 “does not cover testimony by a

government witness as to an oral statement by a conspirator in the course of the conspiracy.

It covers oral statements made by a defendant ‘in response to interrogation by any person

then known to the defendant to be a government agent.’” Hoelscher, 914 F.2d at 1535

(quoting Vitale, 728 F.2d at 1093-94). Rule 16 “stresses that only ‘statements made by the

defendant’ are discoverable.” Manthei, 979 F.2d at 126. Therefore, the Court denies

Defendant’s motion and discovery requests insofar as they seek pretrial disclosure of

statements or confessions of any co-defendant pursuant to Rule 16.

       Bruton held that the admission of an incriminating statement by a non-testifying co-

defendant at a joint trial violates the defendant’s rights under the Confrontation Clause.

391 U.S. at 137; United States v. Singh, 494 F.3d 653, 658 (8th Cir. 2007). “Bruton,

however, does not preclude the admission of otherwise admissible statements by a co-

conspirator under Rule 801(d)(2)(E).” Singh, 494 F.3d at 658 (citing United States v.

Mickelson, 378 F.3d 810, 819 (8th Cir. 2004) (“However, when the statements are those of

a co-conspirator and are admissible under Federal Rule of Evidence 801(d)(2)(E), the Sixth

Amendment and Bruton are not implicated.”)). Therefore, “co-conspirators’ statements

made in furtherance of a conspiracy and admitted under Rule 801(d)(2)(E) are generally

non-testimonial and, therefore, do not violate the Confrontation Clause as interpreted by

                                            13
        CASE 0:20-cr-00190-ADM-TNL Doc. 60 Filed 03/22/21 Page 14 of 17




the Supreme Court.” Id. (citing Crawford v. Washington, 541 U.S. 36, 51-54 (2004)); see

United States v. Lee, 374 F.3d 637, 644 (8th Cir. 2004) (applying Crawford in holding that

casual statements to an acquaintance, statements to a co-conspirator, and business records

are not testimonial).

       At this juncture, however, it is not clear what evidence the Government will actually

seek to introduce at trial and whether any Bruton issues will in fact arise. See United States

v. Needham, No. 12-cr-206 (5) (DWF/LIB), 2012 WL 6755386, at *4 (D. Minn. Dec. 10,

2012), report and recommendation adopted, 2013 WL 25213 (D. Minn. Jan. 2, 2013);

United States v. Billups, 442 F. Supp. 2d 697, 706 (D. Minn. 2006). These types of

evidentiary issues, and any appropriate responsive measures, are matters best left to the

sound discretion of the district court at trial.

       To the extent post-conspiracy statements of any co-defendant are discoverable

under Brady, the Jencks Act, or some other authority, the Court expects the Government

will honor its disclosure obligations.         See United States v. Abari, No. 19-cr-103

(MJD/ECW), 2019 WL 2417711, at *1 (D. Minn. June 10, 2019); United States v. Perez,

No. 16-cr-154(4) (ADM/BRT), 2018 WL 3000336, at *2 (D. Minn. June 15, 2018).

Defendant’s request for leave to file motions related to any Bruton issues, however, is

premature and denied without prejudice.

       8.      Defendant’s Motion for Attorney Conducted Voir Dire (ECF No. 44) is

DENIED WITHOUT PREJUDICE.

       Defendant requests that his counsel be permitted to “supplement the Court’s voir

dire examination by further inquiring generally as to the defense of entrapment and any

                                               14
        CASE 0:20-cr-00190-ADM-TNL Doc. 60 Filed 03/22/21 Page 15 of 17




biases, prejudices, or predispositions which a juror may have towards such defense or what

impact, if any, such views would have on the juror’s ability to be fair and impartial.” (ECF

No. 44 at 1.) “Jury voir dire is an aspect of trial procedure and management that is entirely

within the discretion of the trial court.” United States v. Crown, No. 07-cr-4313 (PJS/AJB),

2008 WL 783405, at *3 (D. Minn. Mar. 24, 2008); see United States v. Dukes, No. 15-cr-

165(14) (JRT/LIB), 2015 WL 10382395, at *7 (D. Minn. Nov. 10, 2015) (“Counsel’s

participation in voir dire is a matter for the trial judge shortly before trial.”), report and

recommendation adopted, 2016 WL 829902 (D. Minn. Mar. 1, 2016). Accordingly,

Defendant’s motion is denied without prejudice. United States v. Jaunich, No. 07-cr-328

(PAM/JSM), 2008 WL 114897, at *1 (D. Minn. Jan. 10, 2008) (motion for counsel to

participate in voir dire should have been denied without prejudice “leaving the final

decision on the participation of counsel in voir dire” to the district court).

       9.     Defendant’s Pre-Trial Motion for Disclosure of 404 Evidence (ECF No. 45)

is GRANTED IN PART and DENIED IN PART.

       Defendant requests the Government disclose all 404(b) “other crimes” evidence

pursuant to Federal Rule of Criminal Procedure 12(d) and the Fifth and Sixth Amendments

of the United States Constitution. (ECF No. 45 at p. 1.) In his motion for discovery, see

supra ¶ 3, Defendant also requests the Government “[d]escribe in detail any prior similar

acts of Defendant the government intends to introduce at trial and disclose all information

requested . . . as it may relate to said prior similar acts.” (ECF No. 33 ¶ 20.) Defendant

requests disclosure of 404(b) evidence “well in advance of trial.” (ECF No. 45 ¶ 1.)



                                              15
       CASE 0:20-cr-00190-ADM-TNL Doc. 60 Filed 03/22/21 Page 16 of 17




       The Government acknowledges its obligations under Rule 404(b) and proposes

making its notifications 14 days before trial.        (Gov’t’s Consol. Resp. at 12.)      The

Government also requests that this order be “strictly drawn to require no more than what

is encompassed by Rule 404(b).”          (Id.)    At the hearing, Defendant agreed to the

Government’s proposal to disclose Rule 404(b) evidence 14 days prior to trial.

       Rule 404(b) requires the Government to provide reasonable notice before trial when

evidence of a crime, wrong, or other act will be used to “prov[e] motive opportunity, intent,

preparation, plan, knowledge, identity, absence of mistake, or lack of accident.” Fed. R.

Evid. 404(b)(2). “Rule 404(b) . . . applies to the admission of wrongful-act evidence that

is extrinsic to the charged offense . . . .” United States v. Ruiz-Chavez, 612 F.3d 983, 988

(8th Cir. 2010). It does not apply to intrinsic evidence. Id.; see also United States v. Beltz,

385 F.3d 1158, 1162 (8th Cir. 2004) (“Evidence that is relevant to the crime charged is not

other crimes evidence.”). “Evidence of other wrongful conduct is considered intrinsic

when it is offered for the purpose of providing the context in which the charged crime

occurred.” Ruiz-Chavez, 612 F.3d at 988 (quotation omitted).

       Moreover, Rule 404(b) does not require that the Government “disclose directly or

indirectly the names and addresses of its witnesses, something it is currently not required

to do under [Fed. R. Crim. P.] 16.” Fed. R. Evid. 404(b) advisory committee’s notes, 1991

Amendments; see Polk, 715 F.3d at 249; Hamilton, 452 F.2d at 479; see also United States

v. Miller, 698 F.3d 699, 704 (8th Cir. 2012) (“In 1975, Congress amended Rule 16 to

eliminate a requirement that the government disclose its witnesses prior to trial.”).



                                                 16
          CASE 0:20-cr-00190-ADM-TNL Doc. 60 Filed 03/22/21 Page 17 of 17




       Therefore, consistent with the parties’ agreement, no later than 14 days prior to trial,

the Government shall provide “reasonable notice” of all “extrinsic” evidence then known

to the Government that the Government intends to offer within the purview of Fed. R. Evid.

404(b).     Defendant’s motion is otherwise denied.       If the Government subsequently

discovers additional extrinsic evidence, it shall provide reasonable notice of such evidence

as soon as practicable after such discovery. See Fed. R. Evid. 404(b)(3)(C).

       10.     All prior consistent orders remain in full force and effect.

       11.     Failure to comply with any provision of this Order or any other prior

consistent Order shall subject the non-complying party, non-complying counsel and/or the

party such counsel represents to any and all appropriate remedies, sanctions and the like.




Date: March      22 , 2021                                s/Tony N. Leung
                                                   Tony N. Leung
                                                   United States Magistrate Judge
                                                   District of Minnesota


                                                   United States v. Miles
                                                   Case No. 20-cr-190 (2) (ADM/TNL)




                                              17
